          Case 2:19-cv-05121-SPL Document 26 Filed 07/17/20 Page 1 of 5



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Arnold Scott Rudder,                              No. CV-19-05121-PHX-SPL
10                   Plaintiff,                         ORDER
11    v.
12    Commissioner of Social Security
      Administration,
13
                     Defendant.
14
15
16            At issue is the denial of Plaintiff Arnold Scott Rudder’s Application for
17   Supplemental Security Income by the Social Security Administration under the Social
18   Security Act (the “Act”). Plaintiff filed a Complaint (Doc. 1) seeking judicial review of
19   that denial, and the Court now addresses Plaintiff’s Opening Brief (Doc. 17, “Pl. Br.”),
20   Defendant Social Security Administration Commissioner’s Response (Doc. 22, “Def.
21   Br.”), and Plaintiff’s Reply (Doc. 25, “Reply”). The Court has reviewed the Administrative
22   Record (Doc. 11, “R.”) and now reverses the Administrative Law Judge’s (“ALJ”)
23   decision.
24   I.       BACKGROUND
25            Plaintiff filed his Application on July 28, 2015, alleging a period of disability
26   beginning April 20, 2009. (R. at 16.) Plaintiff’s claim was denied initially and on
27   reconsideration. (R. at 16.) On August 23, 2016, Plaintiff appeared and testified at a hearing
28   before the ALJ. (R. at 16.) On September 5, 2018, the ALJ denied Plaintiff’s claim. (R. at
       Case 2:19-cv-05121-SPL Document 26 Filed 07/17/20 Page 2 of 5



 1   13–33.) That decision became final on July 8, 2019, when the Appeals Council denied
 2   Plaintiff’s request for review. (R. at 3–9.) The present appeal followed.
 3          The Court has reviewed the medical evidence in its entirety and finds it unnecessary
 4   to provide a complete summary here. The pertinent evidence will be discussed in
 5   addressing the issues raised by the parties. In short, upon considering the medical records
 6   and opinions, the ALJ evaluated Plaintiff’s disability based on the following severe
 7   impairments: hypothyroidism, non-ST-elevation myocardial infarction, status post
 8   coronary artery bypass grafting, and personality and depressive disorder. (R. at 20.) The
 9   ALJ determined that Plaintiff “does not have an impairment or combination of impairments
10   that meets or medically equals the severity of one of the listed impairments in 20 CFR Part
11   404, Subpart P, Appendix 1.” (R. at 20.) The ALJ also determined that since April 25,
12   2015, Plaintiff has the residual functional capacity (“RFC”) to perform light work as
13   defined in 20 C.F.R. §§ 404.1567(b), 416.967(b) with some exceptions, including: sitting,
14   standing, or walking for six hours in an eight-hour workday; occasionally climbing,
15   stooping, kneeling, crouching, and crawling; frequently balancing; avoiding concentrated
16   exposure to extreme cold or extreme heat; and performing simple, unskilled work. (R. at
17   23.) Based on this RFC, the ALJ found that Plaintiff was unable to perform his past relevant
18   work as a store laborer, but could perform jobs that exist in significant numbers in the
19   national economy. (R. at 27.)
20   II.    LEGAL STANDARD
21          In determining whether to reverse an ALJ’s decision, the Court reviews only those
22   issues raised by the party challenging the decision. See Lewis v. Apfel, 236 F.3d 503, 517
23   n.13 (9th Cir. 2001). The Court may set aside the Commissioner’s disability determination
24   only if the determination is not supported by substantial evidence or is based on legal error.
25   Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). Substantial evidence is more than a
26   scintilla, but less than a preponderance; it is relevant evidence that a reasonable person
27   might accept as adequate to support a conclusion considering the record as a whole. Id. To
28   determine whether substantial evidence supports a decision, the Court must consider the


                                                 -2-
       Case 2:19-cv-05121-SPL Document 26 Filed 07/17/20 Page 3 of 5



 1   record as a whole and may not affirm simply by isolating a “specific quantum of supporting
 2   evidence.” Id. Generally, “[w]here the evidence is susceptible to more than one rational
 3   interpretation, one of which supports the ALJ’s decision, the ALJ’s conclusion must be
 4   upheld.” Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002) (citations omitted).
 5   III.   ANALYSIS
 6          Plaintiff raises four arguments for the Court’s consideration: (1) the ALJ failed to
 7   acknowledge certain conditions as medically determinable impairments and/or severe
 8   impairments; (2) the ALJ improperly rejected Plaintiff’s symptom testimony; (3) the ALJ
 9   improperly evaluated the state agency physicians’ opinions; and (4) the ALJ failed to
10   consider all of Plaintiff’s mental impairments when calculating his RFC.1 (Pl. Br. at 1–2.)
11          Defendant concedes that the ALJ committed reversible error by failing to provide a
12   legally sufficient reason for rejecting Plaintiff’s symptom testimony, but argues that
13   remand for further proceedings is appropriate. (Def. Br. at 4–5.) Plaintiff argues that
14   remand for computation of benefits is appropriate because his symptom testimony, if
15   credited as true, establishes that he is precluded from sustained work activity. The Court
16   finds that further proceedings are necessary to determine whether Plaintiff is, in fact,
17   disabled, and therefore remands Plaintiff’s claim.
18          The credit-as-true rule, which would result in a remand for payment of benefits,
19   applies if three elements are present. Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir.
20   2014). First, the record must be fully developed such that further administrative
21   proceedings would not be useful. Id. Second, the ALJ must have failed to provide legally
22   sufficient reasons for rejecting evidence. Id. Third, “if the improperly discredited evidence
23   were credited as true, the ALJ would be required to find the claimant disabled on remand.”
24   Id. Even if all three elements are met, the Court maintains “flexibility to remand for further
25   proceedings when the record as a whole creates serious doubt as to whether the claimant
26   is, in fact, disabled within the meaning of the Social Security Act.” Id.
27
            1
             Because the ALJ committed reversible error by improperly rejecting Plaintiff’s
28   symptom testimony, Plaintiff’s remaining arguments are superfluous and the Court will
     not address them.

                                                 -3-
           Case 2:19-cv-05121-SPL Document 26 Filed 07/17/20 Page 4 of 5



 1             In this case, the ordinary remand rule applies. The Court finds that additional
 2   proceedings would be useful to resolve outstanding evidentiary conflicts and to further
 3   develop the record. Plaintiff’s testimony conflicts with the medical opinions of record,
 4   including those of state agency consultants Terry Ostrowski, M.D., and Jeffrey Wheeler,
 5   M.D., whose opinions the ALJ gave great and partial weight, respectively. (R. at 25–26.)
 6   This conflict prevents the Court from crediting Plaintiff’s testimony as true. See Dominguez
 7   v. Colvin, 808 F.3d 403, 409 (9th Cir. 2015) (“If . . . outstanding issues do exist, the district
 8   court cannot deem the erroneously disregarded testimony to be true; rather, the court must
 9   remand for further proceedings.”). Further proceedings would also be useful to obtain
10   additional opinion evidence regarding Plaintiff’s limitations. The present record contains
11   no opinions from a treating physician and no opinions from a consultative physician about
12   Plaintiff’s physical limitations. Either opinion could aid the ALJ in evaluating Plaintiff’s
13   functional limitations. On remand, the ALJ should order a consultative examination and
14   Plaintiff should consider obtaining an opinion from one of his treating physicians.
15             Finally, even if all three elements of the credit-as-true rule were met, the absence of
16   a medical opinion that Plaintiff’s limitations are consistent with disability creates serious
17   doubt that Plaintiff is, in fact, disabled. In Social Security cases, “the required analysis
18   centers on what the record shows about the existence or non-existence of a disability.”
19   Garrison, 759 F.3d at 1021.
20             Because the Court finds that additional proceedings would be useful and the record
21   creates serious doubt as to whether Plaintiff is, in fact, disabled, the Court declines to apply
22   the credit-as-true rule and instead remands Plaintiff’s claim for further proceedings.
23             IT IS THEREFORE ORDERED reversing the September 5, 2018 decision of the
24   Administrative Law Judge (R. at 13–33).
25             IT IS FURTHER ORDERED remanding this case to the Social Security
26   Administration for further proceedings consistent with this Order.
27   ///
28   ///


                                                    -4-
       Case 2:19-cv-05121-SPL Document 26 Filed 07/17/20 Page 5 of 5



 1          IT IS FURTHER ORDERED directing the Clerk to enter final judgment
 2   consistent with this Order and close the case.
 3          Dated this 17th day of July, 2020.
 4
 5                                                     Honorable Steven P. Logan
 6                                                     United States District Judge

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -5-
